Name: Commission Regulation (EEC) No 1898/83 of 12 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7 . 83 Official Journal of the European Communities No L 188/5 COMMISSION REGULATION (EEC) No 1898/83 of 12 July 1983 making the importation of certain textile products originating in Turkey subject to quantitative limitation subject to quantitative limitations until 15 July 1983 by Regulation (EEC) No 539/83 of 7 March 1983 (4) ; Whereas, in the first three months of 1983, imports into the Community of cotton fabrics and T-shirts originating in Turkey amounted to 32 and 43 % respectively of 1982 imports ; Whereas, in 1982, imports into the Community of cotton fabrics and T-shirts originating in Turkey were respectively 225 and 96 % higher than in 1981 ; Whereas, in order to avoid irreparable damage to Community producers and a serious deterioration of the economic situation of the Community, it seems in these conditions necessary to continue the application of safeguard measures by making these imports subject to quantitative limitations until the end of the year 1983, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have, during recent years, given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Community of the textile products in categories 2 and 4 listed in the Annex originating in Turkey shall be subject, until 31 December 1983, to the quantitative limits fixed in this same Annex. 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of Regulation (EEC) No 539/83 . Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas the data available on 7 March 1983 concer ­ ning imports of cotton fabrics (category 2) and T-shirts (category 4) originating in Turkey into several regions of the Community show a rapid increase in these imports which contribute to a worsening of the cumu ­ lative disruption of these markets ; Whereas the quantities of products covered by import documents already issued in the first six weeks of 1983 under the surveillance system introduced in Regula ­ tion (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3521 /82 (3), already reached 30 and 1 25 % respectively of the quantities of products covered by import documents issued in the whole of 1982 for categories 2 and 4 ; Whereas, in view of this situation, imports of cotton fabrics and T-shirts originating in Turkey were made Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . (') OJ No L 192, 26. 8 . 1971 , p. 14. (2 OJ No L 320, 15 . 12. 1979, p. 9 . (3 OJ No L 369, 29 . 12 . 1982, p . 14 . 0 OJ No L 63, 9 . 3 . 1983, p. 15. No L 188/6 Official Journal of the European Communities 13 . 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 16 July to 3 1 December 1 983 2 55.09 Turkey TonnesOther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics EEC D F I BNL UK IRL DK GR 1 975 1 200 225 200 200 100 10 25 15 55.09-03, 04, 05, 06, 07, 08 , 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85, 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 4 Turkey 1 000 pieces 60.04-19, 20, 22, 23 , 24, 26, 41 , 50 , 58 , 71 , 79 , 89 EEC D F I BNL UK IRL DK GR 3 140 2 000 400 140 400 100 25 50 25 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments , knitted or crocheted, not elastic or rubberized : Shirts, T-shirts , lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments